Order entered November 20, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01349-CV

                      IN RE JANINE CHARBONEAU, Relator

              Original Proceeding from the 366th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 366-04514-2017

                                       ORDER
                      Before Justices Bridges, Brown, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   ADA BROWN
                                                        JUSTICE